Exhibit 10.2

DOLLAR FINANCIAL CORP.
NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Dollar Financial Corp. (the “Company”):

         
Optionee:
 
 

 
       
Grant Date:
 
 

 
        Vesting Commencement Date:
     
   
Exercise Price: $
       per share
 
     
Number of Option Shares:
              shares  
   
Expiration Date:
 
 

 
       
Type of Option:
  Nonqualified Stock Option  

 
 
 


Exercise Schedule: The Option shall become exercisable for the Option Shares in
a series of      successive equal      installments upon Optionee’s completion
of each year of Continuous Status as an Employee, Director or Consultant over
the      period measured from the Vesting Commencement Date. In no event shall
the Option become exercisable for any additional Option Shares after Optionee’s
cessation of Continuous Status as an Employee, Director or Consultant.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Dollar Financial Corp. 2007 Equity Incentive
Plan (the “Plan”). Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A. Optionee hereby acknowledges the receipt of a copy of the
official prospectus for the Plan in the form attached hereto as Exhibit B. A
copy of the Plan is available upon request made to the Corporate Secretary at
the Company’s principal offices.

1

Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s service at any time for any
reason, with or without cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

DATED:

DOLLAR FINANCIAL CORP.

By:
Title:


OPTIONEE

Address:

ATTACHMENTS
Exhibit A — Stock Option Agreement
Exhibit B — Plan Summary and Prospectus

2

EXHIBIT A

3

STOCK OPTION AGREEMENT
EXHIBIT B

PLAN SUMMARY AND PROSPECTUS

4